Citation Nr: 1827860	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-35 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a urinary condition, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for a disability manifested by low testosterone.

5.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 25, 2017, and in excess of 70 percent thereafter.

6.  Entitlement to a compensable rating for a headache disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1968 to May 1971, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

Initially, the Veteran appealed the rating assigned for his service-connected anxiety.  During the pendency of the appeal, the RO granted service connection for PTSD with an assigned 30 percent rating effective May 18, 2009, and later granted a higher 70 percent rating effective May 25, 2017.  Because this award does not represent the highest possible rating available under the Rating Schedule for this disability, and because the Veteran has not indicated that he is content with the new rating, his increased rating claim remains on appeal as characterized on the title page of this decision.

Additionally, while the issue of entitlement to service connection for a urinary condition has been developed as a new and material issue during this appeal, the Board finds that in October 2014, the Veteran submitted a timely substantive appeal form after the RO issued the August 2014 statement of the case (SOC).  Therefore, new and material evidence is not required and the issue has been recharacterized as it appears on the title page of this decision.

The issues of entitlement to service connection for a urinary condition, entitlement to service connection for hypertension and entitlement to service connection for low testosterone are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  High cholesterol is not a disability for VA benefits purposes.

2.  Prior to May 25, 2017, the Veteran's PTSD more nearly approximated the criteria of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to be able to perform occupational tasks due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events)

3.  At no time during the pendency of this appeal has the Veteran's PTSD been manifested by total occupational and social impairment due to symptoms such as grossly inappropriate behavior, persistent delusions or hallucinations, inability to perform activities of daily living, disorientation to time or place, or memory loss in forgetting the names of close relatives.

4.  The service-connected headache disability is not manifested by characteristic prostrating attacks.


CONCLUSIONS OF LAW

1.  The criteria for service connection for high cholesterol are not met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for a rating in excess of 30 percent prior to May 25, 2017 and in excess of 70 percent thereafter, for PTSD have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.321, 4.3, 4.130, Diagnostic Code 9411 (2017).

3.  A compensable rating for the Veteran's headache disability is not warranted.  	 38 U.S.C.A. §§ 1155 , 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A.

Service Connection for High Cholesterol

High cholesterol is not considered a disability for VA compensation purposes.  See 38 C.F.R. §§ 4.1, 4.10 (2017).  VA has specifically found that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities for compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of a disability for VA purposes, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   Accordingly, an award of entitlement to service connection for high cholesterol is not warranted.  38 U.S.C. §§ 101, 106, 1101, 111, 1112, 1113, 1137 (2012); 38 C.F.R. § 3.303 (2017).

Merits of the Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3  (2017).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD has been rated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130  Diagnostic Code 9411 (2017).

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to be able to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: Flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration that result in the levels of occupational and social impairment provided.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  To adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole.  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  As this claim was certified to the Board after August 4, 2014, DSM V is applicable to the claim.

Period Prior to May 25, 2017

The evidence does not show that prior to July 30, 2014, the Veteran's symptomatology is consistent with a disability rating higher than 30 percent.  A November 2014 VA treatment record shows that the Veteran described his mood as irritable and anxious with a full range of affect.  His speech was clear, goal oriented, logical, coherent and relevant.   There was no evidence for thought disorder.  He denied psychotic symptoms including hallucination or delusion.  He also denied suicidal and homicidal plan or intent.  The treating physician noted that cognition, insight, and judgment were grossly intact.

An April 2015 VA treatment record notes that the Veteran has a very close supportive family, to include his wife, daughter, son and two grandchildren that he babysits.  He reported that he avoids parades and funerals, enjoys walking, bike riding, hiking and bow-hunting.  A July 2015 VA treatment note shows that the Veteran continued to experience nightmares and occasional enuresis.

A higher 50 percent rating is not warranted for the period prior to May 25, 2017 as the overall evidence does not show occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, as contemplated in the 50 percent rating criteria.  

The preponderance of the evidence is against the Veteran's claim and an evaluation in excess of 30 percent for PTSD prior to May 25, 2017 must be denied.  See 38 C.F.R. § 3.102.

From May 25, 2017

An August 2017 VA examination report shows that the Veteran's PTSD is manifest by depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and impaired impulse control.  The examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity.  

A September 2017 VA treatment record notes that the Veteran's primary PTSD symptoms have included hypervigilance and nightmares with nocturnal enuresis.  The Veteran reported heightened irritability/anger, anxiety/worry, intrusive thoughts, nightmares, avoidance, hypervigilance, and urination at night.  The treating physician noted that the Veteran presented with "brighter affect/mood than he had a few months ago."  She noted that the Veteran was not as angry and was getting back to routine.  She also noted that the Veteran "has been looking into volunteer opportunities again with Veterans equine program."

A review of the record shows that at no time during the pendency of this claim has the Veteran's PTSD symptoms been found to be of such severity as to result in total occupational and social impairment.  Specifically, the Veteran has a relationship with his wife, children and grandchildren.  The Veteran does not suffer from psychosis or hallucinations.  Additionally, the Veteran expressed interest in volunteer opportunities.  As such, the preponderance of the evidence of record demonstrates that a 100 percent evaluation is not warranted at any time during the pendency of this claim.

The preponderance of the evidence is against the Veteran's claim and an evaluation in excess of 70 percent for PTSD must be denied.  See 38 C.F.R. § 3.102.

Headaches

The Veteran's tension headaches have been assigned a 0 percent rating under Diagnostic Code 8100, which provides for a 0 percent rating for migraine headaches with less frequent attacks, a 10 percent rating for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months, a 30 percent rating for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months, and a 50 percent rating for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Following a review of the evidence, the Board finds that a compensable rating for tension headaches is not warranted under Code 8100.  In this regard, a May 2009 VA treatment record notes that the Veteran recalled having headaches when he returned from Vietnam.  He indicated that the headaches were intense for about 4 months and then began to wane.  He further indicated that symptoms persisted with waxing and waning, but were generally manageable.  Another May 2009 VA treatment record notes that the Veteran began to experience headaches upon return from Vietnam; however, headache symptoms waned below clinical significance within a couple of years.  A July 2009 VA examination report shows that the Veteran did not report headaches during the examination.  A September 2009 VA examination report shows that the Veteran's headaches occur infrequently and have little impact on his current quality of life.  

More recent VA treatment records do not show complaints of headache symptoms.  A March 2015 VA treatment record notes that the Veteran reported that he had headaches once per week in the past, but not in the present.

The Veteran is not shown to have or experience characteristic prostrating attacks of migraine or non-migraine pain.  Accordingly, the Veteran's less severe headache symptomatology is squarely within the criteria for a noncompensable rating, in that he is being compensated for a headaches with less frequent attacks.  The evidence does not more nearly approximate, nor does the Veteran contend, that he has prostrating attacks averaging one in 2 months over the last several months, or of greater frequency.  Therefore, the claim for a schedular compensable rating for a headache disability must be denied.

The Board has also considered whether an extraschedular rating is warranted.  Here, the evidence shows that the Veteran is currently assigned a 0 percent rating for his headaches.  The evidence does not show that the Veteran hasany impairment of function beyond that already compensated.  Notably, the Veteran has reported less frequent attacks of tension headaches.  This is specifically contemplated by the 0 percent rating currently assigned.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for high cholesterol is denied.

A disability rating in excess of 30 percent prior to May 25, 207, and in excess of 70 percent therafter, is denied.

A compensable disability rating for a headache disability is denied.



REMAND

Further development is necessary prior to analyzing the merits of the remaining claims.

The Veteran asserts that he has hypertension, a urinary condition and a disability manifested by low testosterone, all directly related to his military service, to include as due to conceded Agent Orange exposure.

His post-service VA and private medical records show a current diagnoses of hypertension, low testosterone and a urinary condition.  However, the Veteran has not been afforded a VA examination for these claimed disabilities.  Upon remand, the Veteran should be afforded VA examinations and opinions regarding the etiologies of hypertension, low testosterone and a urinary condition should be obtained.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Then, schedule the Veteran for an appropriate VA compensation examination(s) to determine the nature of his claimed hypertension, urinary condition, and disability manifested bylow testosterone and their relationship to service, to include exposure to herbicides.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner(s) in conjunction with the examination.

The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any diagnostic testing or evaluation deemed necessary by the examiner(s).  All pertinent symptomatology and all clinical findings should be reported in detail.

After thoroughly reviewing the complete record, obtaining a complete medical history of the Veteran's claimed conditions, and performing a full clinical evaluation, the examiner(s) should specify any identified diagnoses associated with the Veteran's hypertension, urinary condition and  low testosterone.

In regard to EACH identified disabaility, the examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder associated with the hypertension, a urinary condition and/or low testosterone had its clinical onset during active service or is related to any in-service disease, event, or injury, to include presumed herbicide exposure.

The rationale for all opinions must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

3.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


